                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH

DAVID ALLEN GIBSON,
                                                    MEMORANDUM DECISION &
                      Petitioner,                   DISMISSAL ORDER
v.

LARRY BENZON,                                      Case No. 1:17-CV-110-TC
                      Respondent.                  District Judge Tena Campbell



                                        BACKGROUND

• March 28, 2014      Petitioner sentenced to fifteen-years-to-life in state court. (Doc. No. 1.)

• January 22, 2016    Conviction affirmed on direct appeal. State v. Gibson, 2016 UT App 15,
                      cert. denied, 379 P.3d 1181 (Utah May 18, 2016).

• July 3, 2017        Petitioner filed federal habeas-corpus petition. (Doc. No. 1.)

• April 3, 2018       The Court ordered Respondent to answer the petition and file a proposed
                      order. (Doc. No. 6.) The Order stated, “Within thirty days after the answer
                      and proposed order are filed by Respondent(s), Petitioner must file any
                      objections.” (Id. (Emphasis added.))

• July 18, 2018       Respondent answered by filing a Motion to Dismiss and a proposed order
                      on the motion. (Doc. No. 13.)

• August 9, 2018      The Court granted Petitioner’s motion for extension until September 17,
                      2018 to file objections to the Motion to Dismiss. (Doc. No. 15.)

• September 19, 2018 Petitioner moved for a second time extension, until October 17, 2018, to
                     file his objections. (Doc. No. 16.)

• November 14, 2018 The Court ordered Petitioner to within thirty days show cause why this
                    action should not be dismissed for failure to prosecute and file objections.
                    (Doc. No. 17.)
        Petitioner has not contacted the Court since September 19, 2018 (nearly five months

ago).

                                            ANALYSIS

        Federal Rule of Civil Procedure 41(b) allows involuntary dismissal of an action “[i]f the

[petitioner] fails to prosecute or to comply with . . . a court order.” Fed. R. Civ. P. 41(b). This

Court may dismiss actions sua sponte for failure to prosecute. Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003) (“Although the language of Rule 41(b) requires that the [respondent]

file a motion to dismiss, the Rule has long been interpreted to permit courts to dismiss actions

sua sponte for a [petitioner’s] failure to prosecute or comply with . . . court orders.”); see also

Link v. Wabash R.R. Co., 370 U.S. 626, 630 (stating court has inherent authority to clear

“calendar[] of cases that have remained dormant because of the inaction or dilatoriness of the

parties seeking relief”); Bills v. United States, 857 F.2d 1404, 1405 (10th Cir. 1988) (“Dismissal

for failure to prosecute is a recognized standard operating procedure in order to clear the

deadwood from the courts’ calendars where there has been prolonged and unexcused delay.”).

        Generally, “a district court may, without abusing its discretion, [dismiss a case without

prejudice] without attention to any particular procedures.” Nasious v. Two Unknown B.I.C.E.

Agents at Araphoe County Justice Ctr., 492 F.3d 1158, 1162 (10th Cir. 2007). But a dismissal

without prejudice is effectively a dismissal with prejudice if the period of limitation has expired

on dismissed claims. Gocolay v. N.M. Fed. Sav. & Loan Ass’n, 968 F.2d 1017, 1021 (10th Cir.

1992). Thus, the Court must determine if the period of limitation would have expired on

Petitioner’s claims if he were to refile them after dismissal here.




                                                                                                      2
       Federal statute imposes “a 1-year period of limitation . . . to an application for a writ of

habeas corpus by a person in custody pursuant to the judgment of a State court.” 28 U.S.C.S. §

2244(d) (2018). The period generally runs from “the date on which the judgment became final by

the conclusion of direct review or the expiration of the time for seeking such review.” Id. That

occurred here on August 16, 2016, ninety days after the Utah Supreme Court denied a writ of

certiorari. (During those ninety days, Petitioner could have sought--but did not seek--review in

the United States Supreme Court.) Therefore, Petitioner would have had until August 16, 2017,

to file his federal petition, excepting any possible applicable tolling. And he did file within the

period of limitation--on July 3, 2017. The issue here is that, if the Court dismisses this petition

now, a new attempt to file the petition would be untimely, which means that a dismissal here

would be effectively with prejudice.1

           When the dismissal likely operates as a dismissal with prejudice, this Court applies the

factors listed in Ehrenhaus v. Reynolds, 965 F.2d 916 (10th Cir. 1992)--namely, “(1) the degree

of actual prejudice to [Respondent]”; (2) “the amount of interference with the judicial process”;

(3) the litigant’s culpability; (4) whether the court warned the noncomplying litigant that

dismissal of the action was a likely sanction; and (5) “the efficacy of lesser sanctions.” Id. at 921

(internal quotation marks omitted); see also Davis v. Miller, 571 F.3d 1058, 1061 (10th Cir.

2009) (applying Ehrenhaus factors in habeas case). A dismissal with prejudice is appropriate

only when these factors overshadow the judicial system’s strong preference to decide cases on


       1
         This is because a “federal habeas petition does not toll the limitation period." Duncan v. Walker, 533 U.S.
167, 172 (2001) (holding 28 U.S.C. § 2244(d)(2) may not be interpreted to allow federal habeas petitions to toll
limitation period). Thus, this federal habeas petition has not tolled the limitation period’s running. Still, the Court
states no opinion on whether other tolling could apply should Petitioner re-file his petition in a new federal case.




                                                                                                                          3
the merits. DeBardeleben v. Quinlan, 937 F.2d 502, 504 (10th Cir. 1991). The Ehrenhaus factors

are not “a rigid test; rather, they represent criteria for the district court to consider [before]

imposing dismissal as a sanction.” Ehrenhaus, 965 F.2d at 921; see also Lee v. Max Int’l, LLC,

638 F.3d 1318, 1323 (10th Cir. 2011) (“The Ehrenhaus factors are simply a non-exclusive list of

sometimes-helpful ‘criteria’ or guide posts the district court may wish to ‘consider’ in the

exercise of what must always be a discretionary function.”); Chavez v. City of Albuquerque, 402

F.3d 1039, 1044 (10th Cir. 2005) (describing Ehrenhaus factors as “not exhaustive, nor . . .

equiponderant”); Archibeque v. Atchison, Topeka & Santa Fe Ry. Co., 70 F.3d 1172, 1174 (10th

Cir. 1995) (“[D]etermining the correct sanction is a fact specific inquiry that the district court is

in the best position to make.”).

        The Court now considers the factors here as follows:

        Factor 1: Degree of actual prejudice to Respondent. Prejudice may be inferred from

delay, uncertainty, and rising attorney’s fees. Faircloth v. Hickenlooper, No. 18-1212, 2018 U.S.

App. LEXIS 36450, at *5 (10th Cir. Dec. 26, 2018) (unpublished); Jones v. Thompson, 996 F.2d

261, 264 (10th Cir. 1993); see also Auto-Owners Ins. Co. v. Summit Park Townhome Ass’n, 886

F.3d 852, 860 (10th Cir. 2018) (concluding substantial prejudice when plaintiff “sparked months

of litigation” and defendants “wasted eight months of litigation”); Riviera Drilling &

Exploration Co. v. Gunnison Energy Corp., 412 F. App’x 89, 93 (10th Cir. 2011) (unpublished)

(approving district court’s observation that “delay would ‘prolong for the defendants the

substantial uncertainty faced by all parties pending litigation’”) (citation omitted).

        Reviewing the docket here, the Court concludes that Petitioner's neglect prejudices

Respondent. Starting more than ten months ago--on April 3, 2018--when Respondent was



                                                                                                        4
ordered to answer, he has defended this lawsuit in good faith. He has adhered to the Court’s

order, (Doc. No. 6), to file an answer, which he did in the form of a motion to dismiss, (Doc. No.

13). The motion to dismiss thoroughly recites the facts and law, analyzes the issues, and provides

three relevant exhibits in support. (Doc. No. 13.) This took Respondent considerable time and

resources--and for naught as Petitioner has been unresponsive. Respondent has wasted nearly ten

months of litigation since he was first ordered to answer. To let the case proceed when Petitioner

has not met his duties might make Respondent spend more unnecessary time and money to

defend a case that Petitioner seems to have no interest in pursuing. This factor weighs toward

dismissal. See Kalkhorst v. Medtronic, Inc., No. 18-cv-580-KLM, 2018 U.S. Dist. LEXIS

215598, at *8 (D. Colo. Dec. 19, 2018); see also Tolefree v. Amerigroup Kan., Inc., No. 18-

2032-CM-TJJ, 2018 U.S. Dist. LEXIS 195448, at *5 (D. Kan. Nov. 15, 2018) (“Defendants have

had plaintiff's allegations pending in an open court case for nearly ten months, with no end in

sight. Plaintiff, on the other hand, has shown little interest in pursuing her claims or following

court orders.”); Oliver v. Wiley, No. 09-cv-441-PAB, 2010 U.S. Dist. LEXIS 92836, at *5 (D.

Colo. Aug. 18, 2010) (“Applicant’s failure to provide the Court with a current address . . . and

failure to keep abreast of his case has prejudiced Respondent, who was forced to answer an

Application that Applicant appears to have no intention of pursuing. While arguably this

prejudice is not ongoing, this factor weighs slightly in favor of dismissal.”).

       Factor 2: Amount of interference with judicial process. In Jones, the Tenth Circuit

concluded that the plaintiff had significantly interfered with the judicial process when he did not

answer a show-cause order or join a telephone conference. Jones, 996 F.2d at 265. Though Jones

later argued that the district court could have abated the suit and revisited the status in three to



                                                                                                       5
six months, the court noted that abeyance would have delayed the proceedings for the other

parties and the court. Id. The court said, “In similar circumstances, we have held that a district

court could find interference with the judicial process when the plaintiff ‘repeatedly ignore[s]

court orders and thereby hinder[s] the court’s management of its docket and its efforts to avoid

unnecessary burdens on the court and the opposing party.’” Id. (citation omitted).

       Meanwhile, in Villecco, the Tenth Circuit concluded that the plaintiff had “caused great

interference with the judicial process by failing to provide the court with a current mailing

address or an address that he regularly checked; respond to discovery requests; appear at his

deposition; list any fact witnesses or otherwise comply with the court's Initial Pretrial Order, or

respond to the Defendants' Motion to Dismiss.” Villeco v. Vail Resorts, Inc., 707 F. App’x 531,

533 (10th Cir. 2017); see also Banks v. Katzenmeyer, 680 F. App’x 721, 724 (10th Cir. 2017)

(unpublished) (“[H]e did not (1) respond to the order to show cause or (2) notify the court of his

change of address as required by the local rules, even though his past actions show he was aware

of the requirement.”); Taylor v. Safeway, Inc., 116 F. App’x 976, 977 (10th Cir. 2004)

(dismissing under Ehrenhaus when “judicial process essentially ground to a halt when [Plaintiff]

refused to respond to either the defendant[s’ filings] or the district court’s orders”); Killen v.

Reed & Carnick, No. 95-4196, 1997 U.S. App. LEXIS 430, at *4 (10th Cir. Jan. 9, 1997)

(unpublished) (“Plaintiff’s willful failure to comply with [court] orders flouted the court’s

authority and interfered with the judicial process.” (Internal quotation marks & citation

omitted.)). “[F]ailure to respond to court orders cannot be ignored.” Davis, 571 F.3d at 1062.

        Likewise here, this Court concludes that Petitioner's failure to prosecute his case--i.e.,

failure to comply with Court orders--necessarily interferes with effective administration of



                                                                                                      6
justice. The issue here "is respect for the judicial process and the law." See Cosby v. Meadors,

351 F.3d 1324, 1326-27 (10th Cir. 2003); Oliver, 2010 U.S. Dist. LEXIS 92836, at *6 (holding

petitioner’s failure to comply with rules and order to show cause shows lack of respect for court,

respondent, and judicial process, and concluding, if petitioner’s case were not dismissed, court’s

merits review of petition would unnecessarily increase court’s workload and interfere with

justice administration). Petitioner's failure to put himself in a position to comply with

court orders disrespects the Court and the judicial process. His neglect has caused the Court and

staff to spend unnecessary time and effort. The Court's frequent review of the docket and

preparation of orders to move this case along have increased the workload of the Court and

diverted its attention from other matters with parties who have met their obligations and deserve

prompt resolution of their issues. "This order is a perfect example, demonstrating the substantial

time and expense required to perform the legal research, analysis, and writing to craft this

document." Lynn v. Roberts, No. 01-cv-3422-MLB, 2006 U.S. Dist. LEXIS 72562, at *7 (D.

Kan. Oct. 4, 2006).

       This factor also weighs toward dismissal. See Kalkhorst, 2018 U.S. Dist. LEXIS 215598,

at *8-9; see also Estate of Strong v. City of Northglen, No. 1:17-cv-1276-WJM-SKC, 2018 U.S.

Dist. LEXIS 211095, at *10 (D. Colo. Dec. 14, 2018) (report & recommendation) (“It is hard to

fathom how failing to respond to orders of the federal district court would not interfere with the

judicial process.” (Emphasis in original.)).

       Factor 3: Litigant’s culpability. Evidence of culpability may be drawn from Petitioner’s

failure to provide an updated address (if one exists) and to respond to Respondent’s Motion to

Dismiss. See Villecco, 707 F. App’x at 534 (10th Cir. 2017); see also Faircloth, 2018 U.S. App.



                                                                                                     7
36450, at *6 (finding culpability when plaintiff “had been solely responsible for his failure to

update his address, to respond to the show-cause order”); Stanko v. Davis, 335 F. App’x 744, 747

(10th Cir. 2009) (unpublished) (“For at least seven months, Stanko failed to follow this order.

The district court ordered Stanko to show cause for this failure. Stanko made no effort to explain

his failure regarding those seven months.”); Theede v. U.S. Dep’t of Labor, 172 F.3d 1262, 1265

(10th Cir. 1999) (holding plaintiff responsible for inability to receive court filings based on not

notifying court of correct address).

       Earlier here, Petitioner showed ability to file a petition on his own and respond to Court

orders. (Doc. Nos. 1, 14 & 16.) Because his last communication was when he filed a motion for

extension on September 19, 2018, Petitioner was clearly aware of the Court’s Order on April 3,

2018, in which the Court required Petitioner to respond to the dispositive motion. (Doc. No. 6.)

Still, almost five months have passed since Petitioner’s last extension motion--with no further

word at all. And Petitioner has not responded to the order to show cause or notified the Court

whether he has changed his address. See Banks, 680 F. App’x at 724; see also Oliver, 2010 U.S.

Dist. LEXIS 92836, at *6-7 (“Applicant has, without any reasonable excuse, ignored [his duty to

tell the Court of any address change]. Applicant has also failed to show cause why his case

should not be dismissed or provide any justification for his failure to prosecute his case.

Although Applicant’s pleadings are construed liberally because he is proceeding pro se, he is not

excused from his obligations to follow the same rules of procedure that govern other litigants.

Therefore, the Court concludes that Applicant is culpable for his failure to follow the Local

Rules and failure to litigate his case.” (Citation omitted.)).

       This factor weighs in favor of dismissal.



                                                                                                      8
       Factor 4: Whether court warned noncomplying litigant that dismissal was likely sanction.

In Faircloth, the court twice warned the plaintiff that failure to comply could result in dismissal.

Faircloth, 2018 U.S. App. 36450, at *7. On appeal, when the plaintiff argued he did not get these

warnings, the Tenth Circuit stated, “But he could have received the warnings had he complied

with the local rule requiring him to update his address. Because he did not, the court's only

option was to mail documents to him at his last known address. These mailings constituted

effective service [under Fed. R. Civ. P. 5(b)(2)(C)].” Id; see also O’Neil v. Burton Grp., 559 F.

App’x 719, 722 (10th Cir. 2014) (unpublished) (supporting dismissal with prejudice for failure to

appear especially after litigant had been warned repeatedly of consequences).

       Here, the Court stated in its April 3, 2018 order, “Within thirty days after the answer and

proposed order are filed by Respondent(s), Petitioner must file any objections.” (Doc. No. 6

(emphasis added).) And, in its November 14, 2018 Order to Show Cause, the Court warned that

without a response within thirty days Petitioner’s case would “be dismissed for failure to

prosecute.” (Doc. No. 17.) There can be no mistaking the Court’s intentions.

       Factor 5: Efficacy of lesser sanctions. Also in Faircloth, the district court had decided

that no lesser sanction than dismissal could be effective when “[t]he court had been unable to

receive a response from Mr. Faircloth and had no way of learning where Mr. Faircloth was or

when he would disclose his new address.” Faircloth, 2018 U.S. App. 36450, at *7-8. Due to this

uncertainty, “the court reasonably concluded that dismissal was necessary.” Id.

       Another case upheld dismissal when, “given [plaintiff’s] failure to communicate, to

respond to any notices or the Motion to Dismiss, or to comply with any deadlines, the [district]

court found no lesser sanction than dismissal would be effective.” Villecco, 707 F. App’x at 533.



                                                                                                       9
The court noted, “A lesser sanction would be ineffective because a stay would not have a ‘real

impact on [Plaintiff] in encouraging responsiveness.’” Id. at 535; see also O’Neil v. Burton Grp.,

559 F. App’x 719, 722 (10th Cir. 2014) (unpublished) (“[S]imply because lesser sanctions were

available does not mean that the court was obligated to apply them.”).

        In yet another appeal, the Tenth Circuit stated that, though “dismissal should be imposed

only after careful exercise of judicial discretion," it

                is an appropriate disposition against a party who disregards court
                orders and fails to proceed as required by court rules. . . . Dismissal
                of the [case] is a strong sanction to be sure, but it is no trifling
                matter for [a party] to abuse our office by disappearing and failing
                to meet our deadlines. The federal courts are not a playground for
                the petulant or absent-minded; our rules and orders exist, in part, to
                ensure that the administration of justice occurs in a manner that
                most efficiently utilizes limited judicial resources.

United States ex rel. Jimenez v. Health Net, Inc., 400 F.3d 853, 855, 856 (10th Cir. 2005).

        It is true that, for a pro se party, “the court should carefully assess whether it might . . .

impose some sanction other than dismissal, so that the party does not unknowingly lose its right

of access to the courts because of a technical violation.” Ehrenhaus, 965 F.2d at 920 n.3; see also

Callahan v. Commun. Graphics, Inc., 657 F. App’x 739, 743 (10th Cir. 2016) (unpublished)

(“’The Court has been beyond lenient with Plaintiff throughout these proceedings based on his

pro se status.’”) (Citation omitted.)). On the other hand, “[m]onetary sanctions are meaningless

to a plaintiff who has been allowed to proceed in forma pauperis.” Smith v. McKune, 345 F.

App’x 317, 320 (10th Cir. 2009) (unpublished); cf. Riviera Drilling & Exploration Co. v.

Gunnison Energy Corp., 412 F. App’x 89, 93 (10th Cir. 2011) (unpublished) (“Because Riviera

had filed for bankruptcy, a financial sanction was out of the question.”).




                                                                                                         10
       Again, dismissal is a drastic sanction, but the Tenth Circuit has “repeatedly upheld

dismissals in situations where the parties themselves neglected their cases or refused to obey

court orders.” Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992). Dismissal is warranted

when there is a persistent failure to prosecute the complaint. See Meade v. Grubbs, 841 F.2d

1512, 1518 n.6, 1521-22 (10th Cir. 1988).

       Applying these principles here, the Court concludes that no sanction less than dismissal

would be effective. First, though Petitioner is pro se, he is not excused of his neglect here. See

Green, 969 F.2d at 917. Second, Petitioner has neglected this case long enough that the Court

doubts monetary or evidentiary sanctions would be effective (even if such sanctions could be

motivating for an indigent, pro se prisoner). This is because there is no way for the Court to even

know whether Petitioner is receiving its orders. “It is apparent that Plaintiff is no longer

interested in and/or capable of prosecuting his claims. Under these circumstances, no lesser

sanction is warranted and dismissal is the appropriate result.” Kalkhorst, 2018 U.S. Dist. LEXIS

215598, at *12-13; see also Oliver, 2010 U.S. Dist. LEXIS 92836, at *7-8 (“[B]ased upon

Applicant’s unknown location, the Court doubts that a monetary sanction would be practical or

effective. Further, Applicant’s conduct impacts both the judicial system and Respondent jointly,

and considering that Applicant has essentially neglected his case, the Court finds that no lesser

sanction would be effective.”).




                                                                                                     11
                                        CONCLUSION

      Having comprehensively analyzed the Ehrenhaus factors against the timeline and

Petitioner’s lack of responsiveness here, the Court concludes that dismissal is appropriate.

      IT IS THEREFORE ORDERED that the petition is DISMISSED without prejudice for

failure to prosecute. This action is CLOSED.

      DATED this 21st day of February, 2019.

                                             BY THE COURT:



                                             JUDGE TENA CAMPBELL
                                             United States District Court




                                                                                               12
